DETAILED ACTION
Claim Rejections - 35 USC § 103
1.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.         Claims 1-3, 5-6, 9, 11-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Rice et al. (US Pat. No. 8,197,357). 
As per claims 1-3 and 11-13, Beach et al. teaches a golf club 2 head comprising: a face, a rear opposite the face, a crown, a sole 14 opposite the crown, a heel, and a toe; and an elongated channel 212 extending across a portion of the sole 14 in a heel to toe direction (Fig.’s 13A-H), wherein the elongated channel 212 is recessed from adjacent surfaces of the sole, the elongated channel 212 having a width defined in a front to rear direction; wherein the elongated channel comprises a center portion extending across a center of the sole, a heel portion extending from a heel end of the center portion toward the heel, and a toe portion extending from a toe end of the center portion toward the toe; wherein the elongated channel has a front edge, a rear edge, and a width defined between the front and rear edges, wherein the width of the center portion of the channel is substantially constant (paragraph [0155]; See also Figures 13A-H - front and rear edges are substantially parallel at the center portion of the channel).
Beach et al. does not expressly teach wherein the front and rear edges of the elongated channel are angled away from each other at the heel portion and the toe portion, such that the width of the elongated channel at the heel and toe portions increases from the heel end of the center portion toward the heel and from the toe end of the center portion toward the toe. However, analogous art reference Stites et al. teaches such features to be known in the art (paragraph [0082]; Fig. 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to angle away a heel portion and toe portion of the channel of Beach et al. The motivation to combine is to expectantly increase trampoline effect at the heel and toe portions of the face. The proposed modification is considered to have a reasonable expectation of success as Beach et al. contemplates different size and shapes for its channel.  
The combined teaching of Beach et al. and Stites et al., with emphasis on the “angled away” toe and heel portions of secondary reference Stites et al., thus teach wherein a rearward spacing measured from a bottom edge of the face to the front edge of the channel is greater at the center portion than at least one of the toe and heel portions. 
Beach et al. does not expressly teach a metal portion adhered to a non-metal portion to define a closed internal volume therebetween, wherein the non-metal portion defines a weight receptacle as claimed. However, Rice et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: a metal portion 30 adhered to a non-metal portion 70 to define a closed internal volume 90 therebetween (column 5, lines 51-67; column 6, lines 1-9), wherein the non-metal portion 70 defines a weight receptacle (“weight port”) configured to receive a removable weight 200 (“weight”), wherein the weight receptacle is oriented in a direction selected from the group consisting of a crown-sole direction, a heel-toe direction, a front-rear direction, and an inclined crown-sole direction (Fig.’s 1-8; column 6). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine the non-metal weighting structure of Rice et al., for the expected purpose of customizing cg position to fit a user’s swing. Moreover, structural weight is reduced, freeing up discretionary weight for optimal CG location. The combination has a reasonable expectation of success as the non-metal portion can be easily shaped to be incorporated into the golf club of Beach et al. without compromising the channel or other primary features. 
Lastly, Beach et al. as modified above does not expressly teach wherein the channel comprises a variable depth of recession from the adjacent surfaces of the sole; wherein the depth is greater at the heel portion and toe portion than at the center portion such that the depth of the channel increases from the heel end of the center portion toward to heel, and from the toe end of the center portion toward the toe. However, Beach et al. is directed to providing "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Beach expressly teaches a depth of recession “Dg”(Fig.’s 13F, 14F) that can be “from about 10 mm to about 13 mm”. From these collective disclosures, the depth of recession “Dg” is considered a result effective variable for “increased or enhanced flexibility to the striking face 18”. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal depth of recession at the heel and toe portions via routine experimentation. An increased depth of recession will expectantly increase flexibility of the face. This is especially needed for off-center hits at the toe and heel portions contra the naturally large face flexing of the sweet spot positioned at the center. 
With respect to claims 5 and 15, Beach et al. as modified by Stites above teaches the heel and sole portions to be “angled away” with respect to the center portion of the channel. The motivation to combine is the same as stated above. Stites et al. further teaches a substantially square or rectangular cross-section (paragraph [0083]), which is different from the inverted V- cross section of Beach et al. In view of the combined teaching, the cross-sectional shape is different at these heel and toe portions based on the combined teachings. 
With respect to claims 6 and 16, Beach et al. as modified by Stites do not expressly teach wherein the center portion of the channel comprises a substantially semi-circular cross-sectional shape, and the heel portion and the toe portion of the channel comprise a trapezoidal cross-sectional shape. However, per MPEP 2144.04, In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, nothing in the record substantiates criticality to the cross-sectional shape of the channel. Rather, the shape can be one of a plurality of shapes, neither of which is set forth as significant (See paragraph [00138]). To this extent, the shape of the cross section is considered a matter of design choice which one ordinary skill in the art would have found obvious in the art. 
As per claims 9 and 19, Beach et al. further teaches a channel wall thickness between .7-1.5 mm (paragraph [0155]) but does not appear to disclose a variable thickness such that the wall thickness at the heel is greater than wall thickness of the center portion. However, Beach et al. teaches "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Similar to the depth of recession, Beach’s recognition of the wall thickness as a defined variable, in conjunction with the recognition of the channel’s size and shape as being determinative of the face rebounding, the wall thickness is considered a result effective variable for face flexing. In view of MPEP 2144.05, In re Aller, one ordinary skill in the art would have found it obvious to selected an optimal variable wall thickness as claimed through routine experimentation. The expected purpose of such experimentation is to produce a desired face rebound performance while also considering the desired durability of the face and USGA conformance standards. Examiner also cites to analogous art reference Sites et al. as extrinsic evidence supporting this known design feature.  See paragraph [0083] “[T]he wall thickness (T1) is reduced at the channels 140, as compared to the thickness (T2) at other locations of the body, to provide for increased flexibility at the channels 140.” 


3.         Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Rice et al. (US Pat. No. 8,197,357) and even further in view of Bennett et al. (US Pat. No. 8,986,133). 
As per claims 10 and 20, Beach et al. does not expressly teach an access for a hosel interconnection as claimed. However, Bennett et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: an access 896 (“access bore”) for a hosel interconnection structure is in communication with and intersects the heel portion of elongated channel 882 (Fig. 57; column 25, lines 48-67; column 26, lines 1-11). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add the access bore of Bennett et al. with Beach et al. As Bennett et al. notes, this combination “reduces the amount of mass that is dedicated to the extra structures by combining the structures” (column 26, lines 8-11). Regarding the claimed increase wall thickness at the area surrounding the access, it is noted that the scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.05.  In the instant case, the access bore is a region that incurs high stresses due to its position near the face, where the ball collides with club speeds over 120 MPH. As such, one ordinary skill in the art would have found it obvious to increase the wall thickness in the surrounding areas of the access to improve durability of the club. 

4.         Claims 1, 5-9, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Lee (US Pat. No. 7,993,216). 
As per claims 1, 7-9, 11 and 17-19, Beach et al. teaches a golf club 2 head comprising: a face, a rear opposite the face, a crown, a sole 14 opposite the crown, a heel, and a toe; and an elongated channel 212 extending across a portion of the sole 14 in a heel to toe direction (Fig.’s 13A-H), wherein the elongated channel 212 is recessed from adjacent surfaces of the sole, the elongated channel 212 having a width defined in a front to rear direction; wherein the elongated channel comprises a center portion extending across a center of the sole, a heel portion extending from a heel end of the center portion toward the heel, and a toe portion extending from a toe end of the center portion toward the toe; wherein the elongated channel has a front edge, a rear edge, and a width defined between the front and rear edges, wherein the width of the center portion of the channel is substantially constant (paragraph [0155]; See also Figures 13A-H - front and rear edges are substantially parallel at the center portion of the channel).
Beach et al. does not expressly teach wherein the front and rear edges of the elongated channel are angled away from each other at the heel portion and the toe portion, such that the width of the elongated channel at the heel and toe portions increases from the heel end of the center portion toward the heel and from the toe end of the center portion toward the toe. However, analogous art reference Stites et al. teaches such features to be known in the art (paragraph [0082]; Fig. 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to angle away a heel portion and toe portion of the channel of Beach et al. The motivation to combine is to expectantly increase trampoline effect at the heel and toe portions of the face. The proposed modification is considered to have a reasonable expectation of success as Beach et al. contemplates different size and shapes for its channel.  
The combined teaching of Beach et al. and Stites et al., with emphasis on the “angled away” toe and heel portions of secondary reference Stites et al., thus teach wherein a rearward spacing measured from a bottom edge of the face to the front edge of the channel is greater at the center portion than at least one of the toe and heel portions. 
Beach et al. does not expressly teach a metal portion adhered to a non-metal portion as claimed. However, Lee, directed to the analogous art of golf club heads, teaches the following features to be known in the art: non-metal portions 120, 122 formed from a fiber-reinforced polymer material or polymer-based composite material (column 6, lines 50-60) adhered to metal portion 114 to define a closed internal volume therebetween, wherein the metal portion 114 defines an opening 162, 166, wherein a recessed ledge extends around a perimeter of the opening 162 (Best seen in Fig. 7), wherein the non-metal portion 120 is adhered to the recessed ledge, wherein the non-metal portion is recessed from adjacent surfaces of the sole (Figures 4-6). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the non-metal portion of Lee for the expected purpose of reducing club weight to increase club head speed, while also enabling increased discretionary weighting of the club. The combination has a reasonable expectation of success as the non-metal portion can be easily shaped to be incorporated into the golf club of Beach et al. without compromising the channel or other primary features. 
Lastly, Beach et al. as modified above does not expressly teach wherein the channel comprises a variable depth of recession from the adjacent surfaces of the sole; wherein the depth is greater at the heel portion and toe portion than at the center portion such that the depth of the channel increases from the heel end of the center portion toward to heel, and from the toe end of the center portion toward the toe. However, Beach et al. is directed to providing "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Beach expressly teaches a depth of recession “Dg”(Fig.’s 13F, 14F) that can be “from about 10 mm to about 13 mm”. From these collective disclosures, the depth of recession “Dg” is considered a result effective variable for “increased or enhanced flexibility to the striking face 18”. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal depth of recession at the heel and toe portions via routine experimentation. An increased depth of recession will expectantly increase flexibility of the face. This is especially needed for off-center hits at the toe and heel portions contra the naturally large face flexing of the sweet spot positioned at the center. 
With respect to claims 5 and 15, Beach et al. as modified by Stites above teaches the heel and sole portions to be “angled away” with respect to the center portion of the channel. The motivation to combine is the same as stated above. Stites et al. further teaches a substantially square or rectangular cross-section (paragraph [0083]), which is different from the inverted V- cross section of Beach et al. In view of the combined teaching, the cross-sectional shape is different at these heel and toe portions based on the combined teachings. 
With respect to claims 6 and 16, Beach et al. as modified by Stites do not expressly teach wherein the center portion of the channel comprises a substantially semi-circular cross-sectional shape, and the heel portion and the toe portion of the channel comprise a trapezoidal cross-sectional shape. However, per MPEP 2144.04, In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, nothing in the record substantiates criticality to the cross-sectional shape of the channel. Rather, the shape can be one of a plurality of shapes, neither of which is set forth as significant (See paragraph [00138]). To this extent, the shape of the cross section is considered a matter of design choice which one ordinary skill in the art would have found obvious in the art. 
As per claims 9 and 19, Beach et al. further teaches a channel wall thickness between .7-1.5 mm (paragraph [0155]) but does not appear to disclose a variable thickness such that the wall thickness at the heel is greater than wall thickness of the center portion. However, Beach et al. teaches "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Similar to the depth of recession, Beach’s recognition of the wall thickness as a defined variable, in conjunction with the recognition of the channel’s size and shape as being determinative of the face rebounding, the wall thickness is considered a result effective variable for face flexing. In view of MPEP 2144.05, In re Aller, one ordinary skill in the art would have found it obvious to selected an optimal variable wall thickness as claimed through routine experimentation. The expected purpose of such experimentation is to produce a desired face rebound performance while also considering the desired durability of the face and USGA conformance standards. Examiner also cites to analogous art reference Sites et al. as extrinsic evidence supporting this known design feature.  See paragraph [0083] “[T]he wall thickness (T1) is reduced at the channels 140, as compared to the thickness (T2) at other locations of the body, to provide for increased flexibility at the channels 140.” 

5.         Claims 10 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Lee (US Pat. No. 7,993,216) and further in view of Bennett et al. (US Pat. No. 8,986,133). 
As per claims 10 and 20, Beach et al. does not expressly teach an access for a hosel interconnection as claimed. However, Bennett et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: an access 896 (“access bore”) for a hosel interconnection structure is in communication with and intersects the heel portion of elongated channel 882 (Fig. 57; column 25, lines 48-67; column 26, lines 1-11). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add the access bore of Bennett et al. with Beach et al.. As Bennett et al. notes, this combination “reduces the amount of mass that is dedicated to the extra structures by combining the structures” (column 26, lines 8-11). Regarding the claimed increase wall thickness at the area surrounding the access, it is noted that the scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.05.  In the instant case, the access bore is a region that incurs high stresses due to its position near the face, where the ball collides with club speeds over 150 MPH. As such, one ordinary skill in the art would have found it obvious to increase the wall thickness in the surrounding areas of the access to improve durability of the club. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,888,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered obvious in the art. Claims 1-18 substantially teach the limitations of present claims 1-4, 7-14, 17-20, sans the claimed “depth of recession” at to the heel and toe portions. However, the depth of recession is considered a result effective variable for “increased or enhanced flexibility to the striking face” (See Beach et al. above, here cited as extrinsic evidence). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal depth of recession at the heel and toe portions via routine experimentation. An increased depth of recession will expectantly increase flexibility of the face. This is especially needed for off-center hits at the toe and heel portions contra the naturally large face flexing of the sweet spot positioned at the face center.  With respect to the claimed cross-sectional shape of the channel in claims 5-6 and 15-16, the patented claims are silent as to channel’s cross-sectional shape. However, per MPEP 2144.04, In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, nothing in the record substantiates criticality to the cross-sectional shape of the channel. Rather, the shape can be one of a plurality of shapes, neither of which is set forth as significant (See paragraph [00138]). To this extent, the shape of the cross section is considered a matter of design choice which one ordinary skill in the art would have found obvious in the art. 


Allowable Subject Matter
7.         Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; AND upon acceptance of a Terminal Disclaimer obviating the above Double Patenting Rejection. 
Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711